Exhibit 10.1
[ovascienceheader.gif]




HIGHLY CONFIDENTIAL
January 5, 2016
Michelle Dipp, M.D.
c/o OvaScience, Inc.
9 Fourth Ave.
Waltham, Massachusetts 02451
Dear Michelle:
It is my pleasure to confirm the terms of your continued employment with
OvaScience, Inc. (the “Company”). On behalf of the Company, I set forth below
the terms of your employment, which have been approved by our Board of
Directors:
1.Employment.
(a)
Executive Chair

Effective January 5, 2016, you will be employed to serve as the Company’s Chief
Executive Officer and Executive Chair. Effective July 1, 2016, you will serve
solely as the Company’s Executive Chair. At all times, you shall report to the
Company’s Board of Directors and shall perform the duties of your position, with
responsibility for all aspects of the Company’s business and operations, and
such other duties that are consistent with your title and as reasonably may be
assigned to you by the Board of Directors or a Committee thereof (the “Board”).
You agree to devote sufficient business time and your reasonable commercial
efforts, business judgment, skill and knowledge to the advancement of the
business and interests of the Company and to the discharge of your duties and
responsibilities for the Company; provided that, nothing contained herein shall
or shall be deemed to limit your continued involvement with the Longwood Fund.
You agree to abide by the rules, regulations, instructions, personnel practices
and policies of the Company and any changes therein that may be adopted from
time to time by the Company.


(b)
Board Seat

The parties acknowledge that you are currently a member of the Board, and shall
continue as a Class III Director upon being appointed as the Executive Chair and
Chief Executive Officer of the Company. The Board of Directors shall nominate
you for election as a member of the Board at every shareholder meeting during
your employment as the Chief Executive Officer or Executive Chair at which your
term as a director would otherwise expire. You agree to accept such appointment
and to serve during all or any part of your employment as


1

--------------------------------------------------------------------------------




the Chief Executive Officer or Executive Chair with the Company as a member of
the Board, without any compensation therefore other than as specified herein.
You agree that if your employment is terminated for any reason whatsoever, you
will resign, at the Company’s request, from the Board and from any other
positions you have as an officer or director of any of the Company’s direct or
indirect subsidiaries and any Affiliate in which you are serving as an officer
or director at the request of the Company.


2.Term. Your employment under this letter agreement will continue for a five
year term, expiring December 31, 2020 (the “Expiration Date”), unless terminated
earlier pursuant to Section 7 of this Agreement.
3.Compensation.
(a)    Base Salary.
Your base salary will be $41,666.67 per month ($500,000 on an annualized basis),
subject to applicable taxes and withholdings and may be reviewed yearly at the
sole discretion of the Board. Please note that the annualized amount of your
salary as described above is set forth as a matter of convenience, and shall not
constitute or be interpreted as an agreement by the Company to employ you for
any specific period of time. Such base salary may be reasonably adjusted from
time to time in accordance with good business practice and in the reasonable
judgement of the Board.
(b)    Bonus.
You will be eligible to receive an annual discretionary target bonus award of up
to 60% of your then current base salary (and shall be eligible for up to 90% of
your then current base salary if you exceed your Goals (defined below)). The
bonus award, if any, will be determined by the Board in its sole discretion,
based on achieving specific goals (your “Goals”) to be determined by the
Compensation Committee of the Company in consultation with the Board. To the
extent that you earn any bonus hereunder, such bonus will be paid no later than
sixty-five (65) days following the end of the fiscal year in which it was
earned. To receive an annual bonus for a year, you must be employed by the
Company on December 31 of the year to which the bonus relates.
(c)    Retention Award.
You will be eligible to receive the payments set forth in the retention award
letter attached to this letter agreement as Attachment A.
4.Benefits. You will be eligible to participate in any and all benefit programs
that the Company establishes and makes available to its employees from time to
time, provided you meet


2

--------------------------------------------------------------------------------




the specific eligibility criteria as set forth in (and subject to all provisions
of) the plan documents governing those programs. The benefits made available by
the Company, and the rules, terms and conditions for participation in such
benefit plans, may be changed by the Company at any time and from time to time
without advance notice. In no way limiting the foregoing, you shall be
reimbursed your costs related to the negotiation (or any renegotiation) of this
Agreement, including without limitation reasonable attorneys’ fees and the
Company will pay for or reimburse you for the costs of financial planning
assistance incurred during 2016.
5.Equity Awards.
(a)
Options.

Prior to the date hereof, you have received the following option grants: (i) on
December 5, 2012, you received an option to purchase 339,313 shares of the
Company’s common stock (the “December 2012 Options”); (ii) on June 13, 2014, you
received an option to purchase 500,000 shares of the Company’s common stock (the
“June 2014 Options); and (iii) on December 9, 2014, you received an option to
purchase 200,000 shares of the Company’s common stock (the “December 2014
Options,” and together with the December 2012 Options and June 2014 Options, the
‘Existing Options”).
The Options shall continue to vest for so long as you remain the Executive Chair
of the Company. In the event the Company terminates your employment as Chief
Executive Officer and Executive Chair (prior to July 1, 2016) or Executive Chair
(from and after July 1, 2016) for any reason other than Cause (as defined
below), or in the event you resign your position as Chief Executive Officer and
Executive Chair (prior to July 1, 2016) or Executive Chair (from and after July
1, 2016) for Good Reason (as defined below), the unvested portion of the Options
that would have otherwise vested during the six (6) month period following your
termination shall vest upon such termination, and at your election the vested
portion of the Options may be exercised at any time during such six (6) month
period. If the Company terminates your employment at any time for Cause, or if
you resign your position as Chief Executive Officer and Executive Chair (prior
to July 1, 2016) or Executive Chair (from and after July 1, 2016) at any time
without Good Reason, no portion of the Options shall vest following the date of
such termination or resignation, and at your election the vested portion of the
Options may be exercised at any time during the six (6) month period following
your termination.
Upon a Change of Control, as defined below, any unvested portion of the Options
shall immediately vest immediately prior to the effective date of the Change of
Control.
(b)
Restricted Stock Units.

On December 9, 2014, you were granted (i) a time-based restricted stock unit
award representing the right to receive 30,902 shares of the Company’s common
stock upon satisfaction


3

--------------------------------------------------------------------------------




of applicable time-based vesting conditions, (the “2014 Time-Based RSUs”) and
(ii) a performance-based restricted stock unit award representing the right to
receive a target number of 15,451 shares of the Company’s common stock upon
satisfaction of applicable vesting conditions, including performance criteria to
be determined by the Board (or a committee thereof), which target number of
shares could be increased to a maximum of 23,176 shares upon exceeding the
performance criteria (the “2014 Performance-Based RSUs”).
As of the date hereof, 15,451 of the shares represented by the 2014 Time-Based
RSUs have vested. The remaining 15,451 unvested shares subject to the 2014
Time-Based RSU that could have vested quarterly during 2016 are hereby
terminated.
As of the date hereof, 4,635 of the shares represented by the 2014
Performance-Based RSUs have vested, and 6,953 shares that could have vested at
December 31, 2015 but did not have been forfeited. The remaining 11,588 shares
subject to the 2014 Performance-Based RSUs that could have vested at December
31, 2016 are hereby terminated.
6.Termination. The Company may terminate your employment at any time with or
without Cause, because of your death or because of your Disability. You may
resign your employment at any time with or without Good Reason. The date on
which the termination of your employment becomes effective is the “Termination
Date.” If your employment terminates for any reason, you will receive (i) your
accrued base salary through the Termination Date; (ii) any earned, but unpaid
annual bonus for the prior calendar year; (iii) unpaid expense reimbursements;
and (iv) any vested benefits you may have under any employee benefit plan of the
Company (the “Accrued Obligations”) on or before the time required by law but in
no event more than 30 days after the Termination Date.
7.Severance Benefits Upon Termination by the Company Without “Cause” or by you
for “Good Reason”.
(a)
Severance.

If the Company terminates your employment without Cause or you terminate your
employment for Good Reason, in addition to the Accrued Obligations, you shall be
eligible to receive the following severance benefits: (a) severance pay in an
amount equal to six (6) months of your base salary as in effect at the time of
your termination, payable in accordance with the Company’s regular payroll
procedures proportionately over a six (6) month period following the termination
of your employment (such period, the “Severance Period”); and (b) should you be
eligible for and elect to continue receiving group medical and dental insurance
coverage under the law known as COBRA, the Company shall continue to pay on your
behalf that portion of the monthly premiums for such coverage that it pays for
active and similarly situated employees receiving the same type of coverage,
through the earlier of (x) the last day of the Severance Period, or (y) the date
that you become eligible for group health and/or dental insurance coverage


4

--------------------------------------------------------------------------------




from any new employer; provided that, this payment will be treated as a taxable
payment, subject to imputed income tax.


(b)
Release.

No severance pay or other benefit hereunder, including the Company’s
vesting-acceleration obligations contained in Section 5, shall be provided to
you unless, within sixty (60) days following the date that your employment is
terminated, you first execute and do not revoke a separation agreement in a
reasonable form prepared by and acceptable to the Company, which shall include,
at a minimum, a full release of all claims against the Company (as well as its
parents, subsidiaries and affiliates, and its and their, executives, officers,
directors, employees, consultants, agents, shareholders, and assigns), as well
as non-disparagement and confidentiality provisions in favor of the Company (the
“Separation Agreement”). The severance payments shall commence on the first
payroll period following the date the Separation Agreement becomes effective
(the “Payment Date”). Notwithstanding the payment requirements set forth in the
immediately preceding sentence, if the sixty (60) day period following the date
your separation from service begins in one tax year and ends in the following
tax year, the Company will commence payment on the next regular payroll date
following the later of January 1 of the second tax year and the date the
Separation Agreement becomes enforceable and no longer subject to revocation.
The first such payment will include a catch-up payment equal to all amounts you
otherwise would have received under Section 7(a) prior to the first payment. The
distribution of any severance payments shall be subject to the provisions of
Exhibit A attached hereto.


8.Limitation on Payments.
(a)    You shall bear all expense of, and be solely responsible for, all
Federal, state, local or foreign taxes due with respect to any payment received
by or in respect of you hereunder, including any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”); provided, however, that any payment
or benefit received or to be received by you, whether payable under the terms of
this Agreement or any other plan, arrangement or agreement with the Company or
an affiliate (collectively, the “Payments”), that would constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), shall be reduced to the extent necessary so that
no portion thereof shall be subject to the Excise Tax, but only if, by reason of
such reduction, the “net after-tax benefit” (as defined below) received by you
shall exceed the net after-tax benefit that would be received by you if no such
reduction was made.
(b)    For purposes of Section 8, the “net after-tax benefit” shall mean (i) the
Payments which you receive or are then entitled to receive from the Company or
its affiliates that would constitute “parachute payments” within the meaning of
Section 280G of the Code, less (ii) the amount of all Federal, state and local
income and employment taxes payable by you with respect to the foregoing,
calculated at the highest marginal income tax rate for each year in which the
foregoing shall be paid to you (based on the rate in effect for such year as set
forth in the Code as


5

--------------------------------------------------------------------------------




in effect at the time of the first payment of the foregoing), less (iii) the
amount of Excise Tax imposed with respect to the payments and benefits described
in clause (i) above.
(c)    All determinations under this Section 8 shall be made by an accounting
firm that is selected for this purpose by the Board (and acceptable to you)
prior to the Change in Control (the “280G Firm”). All fees and expenses of the
280G Firm shall be borne by the Company. The Company shall direct the 280G Firm
to submit any determination it makes under this Section 8 and detailed
supporting calculations to both you and the Company as soon as reasonably
practicable.
(d)    If the 280G Firm determines that one or more reductions are required
under Section 8, the 280G Firm shall also determine which Payments shall be
reduced (first from cash payments and then from non-cash benefits) to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code, and the Company shall pay such reduced amount to
you. The 280G Firm shall make reductions required under this Section 8 in a
manner that maximizes the net after-tax amount payable to you. As a result of
the uncertainty in the application of Section 280G at the time that the 280G
Firm makes its determinations under this Section 8, it is possible that amounts
shall have been paid or distributed to you that should not have been paid or
distributed (collectively, the “Overpayments”), or that additional amounts
should be paid or distributed to you (collectively, the “Underpayments”). If the
280G Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or you, which assertion the 280G
Firm believes has a high probability of success, or controlling precedent or
substantial authority, that an Overpayment has been made, you shall promptly
repay to the Company, without interest, an amount equal to such Overpayment;
provided, however, that no loan shall be deemed to have been made and no amount
shall be payable by you to the Company unless, and then only to the extent that,
the deemed loan and payment would either reduce the amount on which you are
subject to tax under Section 4999 of the Code or generate a refund of tax
imposed under Section 4999 of the Code. If the 280G Firm determines, based upon
controlling precedent or substantial authority, that an Underpayment has
occurred, the 280G Firm shall notify you and the Company of such determination
and the Company shall promptly pay the amount of such Underpayment to you.
(e)    The parties shall provide the 280G Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 8.
9.Indemnification. During the term of your employment hereunder and thereafter,
the Company shall indemnify and hold you harmless, to the maximum extent
permitted by law, against any and all damages, costs, liabilities, losses and
expenses (including reasonable attorneys’ fees) as a result of any claim or
proceeding (whether civil, criminal, administrative or investigative), or any
threatened claim or proceeding (whether civil, criminal, administrative or
investigative), against you that arises out of or relates to your service as an
officer, director or employee, as the


6

--------------------------------------------------------------------------------




case may be, of the Company, or your service in any such capacity or similar
capacity with any affiliate of the Company or other entity at the Company’s
request and to promptly advance to you such expenses, including litigation costs
and attorneys’ fees, upon written request with appropriate documentation of such
expense upon receipt of an undertaking by you or on the your behalf to repay
such amount if it shall ultimately be determined that you are not entitled to be
indemnified by the Company. During the Term and thereafter, the Company also
shall provide you with coverage under its current directors’ and officers’
liability policy to the same extent that it provides such coverage to its other
executive officers.
10.Vacation. Up to four (4) weeks of vacation may be taken at such times and
intervals as are consistent with the business needs of the Company, and
otherwise shall be subject to the policies of the Company, as in effect from
time to time.
11.Non-Competition, Non-Solicitation, Non-Disclosure and Inventions Assignment.
It is understood and agreed that the agreements previously entered into between
you and the Company, including the Non-Competition and Non-Solicitation
Agreement and the Invention and Non-Disclosure Agreement, will remain in full
force and effect.
12.Other Obligations. You represent and warrant that your signing of this letter
and the performance of your obligations hereunder will not breach or be in
conflict with any other agreement to which you are a party or are bound, and
that you are not now subject to any covenants against competition or similar
covenants or any court order that could affect the performance of your
obligations hereunder.
13.At-Will Employment. This letter shall not be construed as an agreement,
either express or implied, to employ you for any stated term. Subject to the
terms of Sections 5 and 7 hereof, both the Company and you remain free to end
the employment relationship for any reason, at any time, with or without cause
or notice. Although your job duties, title, compensation and benefits, as well
as the Company’s personnel policies and procedures, may change from time to
time, the “at-will” nature of your employment may only be changed by a written
agreement signed by you and an authorized representative of the Company that
expressly states the intention to modify the at-will nature of your employment.
14.Definitions. For purposes of this Agreement, the terms below shall have the
following assigned meanings:


7

--------------------------------------------------------------------------------




(a)    “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.
(b)    “Cause.” The following shall constitute “Cause” for termination of
employment:
(i)Your willful failure to perform, or gross negligence in the performance of,
your material duties and responsibilities to the Company and its Affiliates,
which failure or negligence is not remedied within thirty (30) days of written
notice thereof;
(ii)Your material breach of any material provision of this Agreement or any
other agreement with the Company or any of its Affiliates, which breach is not
remedied within thirty (30) days of written notice thereof;
(iii)Fraud, embezzlement or other dishonesty with respect to the Company or any
of its Affiliates, taken as a whole, which, in the case of such other
dishonesty, causes or could reasonably be expected to cause material harm to the
Company or any of its Affiliates, taken as a whole; or
(iv)Your conviction of a felony.
(c)    “Change of Control” shall mean (i) the acquisition of beneficial
ownership (as defined in Rule 13-3 under the Exchange Act) directly or
indirectly by any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), of securities of the Company representing a majority or more
of the combined voting power of the Company’s then outstanding securities, other
than in an acquisition of securities for investment purposes pursuant to a bona
fide financing of the Company; (ii) a merger or consolidation of the Company
with any other corporation in which the holders of the voting securities of the
Company prior to the merger or consolidation do not own more than 50% of the
total voting securities of the surviving corporation; or (iii) the sale or
disposition by the Company of all or substantially all of the Company’s assets
other than a sale or disposition of assets to an Affiliate of the Company or a
holder of securities of the Company; notwithstanding the foregoing, no
transaction or series of transactions shall constitute a Change of Control
unless such transaction or series of transactions constitutes a “change in
control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i).
(d)     “Disability” shall be deemed to exist if you are unable to perform the
essential functions of the Company’s Chief Executive Officer or Executive Chair,
with or without a reasonable


8

--------------------------------------------------------------------------------




accommodation, for a period of one hundred twenty (120) calendar days, whether
or not consecutive, within any rolling twelve (12) month period.
(e)    “Good Reason” shall mean, without your consent, the occurrence of any one
or more of the following events, provided (x) you have furnished written notice
to the Company of the condition giving rise to the claimed Good Reason no later
than thirty (30) days following the occurrence of such condition, (y) the
Company has failed to remedy the condition within thirty (30) days thereafter
and (z) your employment with the Company terminates within six months following
the delivery of such notice:
(i)    a material diminution in the nature or scope of your responsibilities,
duties or authority, provided that in the absence of a Change of Control any
diminution in the nature or scope of your responsibilities, duties or authority
that is reasonably related to a diminution of the business of the Company or any
of its Affiliates shall not constitute “Good Reason”;
(ii)    a failure of the Company to provide you equity awards in accordance with
Section 4 hereof after thirty (30) days’ notice during which the Company does
not cure such failure;
(iii)    relocation of your office more than fifty (50) miles from the location
of the Company’s principal offices as of the date hereof; or
(iv)     the Company’s failure to continue your appointment or election as a
director or officer of any of its Affiliates or the Company’s or failure to
continue your appointment as Executive Chair or the failure of you to be elected
as a member of the Board.


15.Miscellaneous. This letter amends and supersedes the Previous Letter
Agreement and, together with the Employee Non-Solicitation, Non-Competition,
Confidential Information and Inventions Assignment Agreement, sets forth the
entire agreement between you and the Company and replaces all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment. If any portion or provision of this
letter shall to any extent be declared illegal or unenforceable by a court of
competent jurisdiction, then the remainder of this letter, or the application of
such portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this letter shall be valid and enforceable to the
fullest extent permitted by


9

--------------------------------------------------------------------------------




law. This letter shall be governed and construed in accordance with the laws of
the Commonwealth of Massachusetts, without regard to the conflict-of-laws
principles thereof. All disputes arising out of or related to this Agreement
shall be resolved in the state or federal courts of the Commonwealth of
Massachusetts, to whose exclusive personal jurisdiction the parties hereby
consent. You and the Company hereby irrevocably waive, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this letter or the transactions
contemplated hereby. Sections 5, 6, 7, 8, 9 and 11 shall survive termination of
this Agreement.
[Signature Page Follows]


10

--------------------------------------------------------------------------------






If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me.
Sincerely,
By:    /s/ Thomas Malley    
Thomas Malley
Chair, Compensation Committee
The foregoing correctly sets forth the terms of my at-will employment with
OvaScience, Inc. I am not relying on any representations other than those set
forth above.
/s/ Michelle Dipp        January 5, 2016    
Michelle Dipp, M.D.    Date




11

--------------------------------------------------------------------------------






Exhibit A


Payments Subject to Section 409A


1.     Subject to this Exhibit A, payments or benefits during the Severance
Period under the Agreement (“Severance Payments”) shall begin only upon the date
of your “separation from service” (determined as set forth below) which occurs
on or after the termination of your employment. The following rules shall apply
with respect to distribution of the Severance Payments, as applicable:


(a)
It is intended that each installment of the Severance Payments shall be treated
as a separate “payment” for purposes of Section 409A of the Code and the
guidance issued thereunder (“Section 409A”). Neither the Company nor you shall
have the right to accelerate or defer the delivery of any such Severance
Payments except to the extent specifically permitted or required by Section
409A.



(b)
If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the Severance Payments shall be made on the dates and terms set
forth in the Agreement.



(c)
If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A), then:



(i)
Each installment of the Severance Payments due under the Agreement that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when your separation from service occurs, be paid within the
Short-Term Deferral Period (as defined under Section 409A) shall be treated as a
short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A and shall be
made on the dates and terms set forth in the Agreement; and



(ii)
Each installment of the Severance Payments due under the Agreement that is not
described in this Exhibit B, Section 1(c)(i) and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of Severance Payments if and to the maximum
extent that that such installment is deemed to be paid



1

--------------------------------------------------------------------------------





under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii)
(relating to separation pay upon an involuntary separation from service). Any
installments that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of your second
taxable year following the taxable year in which the separation from service
occurs.


2.    The determination of whether and when your separation from service from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this Exhibit B, Section 2, “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.


3.    All expense reimbursements shall be paid as soon as administratively
practicable. If an expense reimbursement or provision of in-kind benefit is not
exempt from Section 409A of the Code, the following rules apply: (i) in no event
shall any reimbursement be paid after the last day of the taxable year following
the taxable year in which the expense was incurred; (ii) the amount of
reimbursable expenses incurred or provision of in-kind benefits in one tax year
shall not affect the expenses eligible for reimbursement or the provision of
in-kind benefits in any other tax year; and (iii) the right to reimbursement for
expenses or provision of in-kind benefits is not subject to liquidation or
exchange for any other benefit.


4.     The Company makes no representation or warranty and shall have no
liability to you or to any other person if any of the provisions of the
Agreement (including this Exhibit) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.






2

--------------------------------------------------------------------------------


    


Attachment A


Retention Award Letter






HIGHLY CONFIDENTIAL
January 5, 2016
Michelle Dipp, M.D.
c/o OvaScience, Inc.
9 Fourth Ave.
Waltham, Massachusetts 02451
Dear Michelle:
It is my pleasure to confirm the terms of the retention award that OvaScience,
Inc. (the “Company”) is willing to offer you to incentivize you to remain with
the Company through December 31, 2017.
Subject to you remaining employed through each payment date listed below (each,
a “Payment Date”), you will receive the following payments:
March 31, 2016                        $37,500.00
June 30, 2016                            $37,500.00
September 30, 2016                        $37,500.00
December 31, 2016                        $37,500.00
March 31, 2017                        $37,500.00
June 30, 2017                            $37,500.00
September 30, 2017                        $37,500.00
December 31, 2017                        $37,500.00
The Company will pay you the listed payment on its next regular payroll date
following the applicable Payment Date. Each payment will be less applicable
income and payroll taxes.
If your employment terminates for any reason prior to a Payment Date, as of the
date on which the termination of your employment becomes effective, you will
forfeit your right to receive any future payments under this retention award.


1

--------------------------------------------------------------------------------

    


Your eligibility to receive retention payments under this letter through
December 31, 2017 does not guarantee your employment for any period. Your
employment remains at will, meaning that you or the Company may terminate your
employment at any time and for any reason, subject to the terms of any written
employment agreement between you and the Company.
All payments of amounts due under this letter agreement will be paid from the
Company’s general assets and no separate fund shall be established to secure
payment. All amounts payable under this letter agreement remain available to and
subject to the claims of the Company’s creditors until actually paid to you.
This letter agreement and the terms of this arrangement are intended to be
exempt from the coverage of Section 409A of United States Internal Revenue Code
of 1986, as amended, (“Section 409A”) as a series of short term deferral
payments conditioned on you continuing to provide services as an employee to the
Company through each Payment Date. If any provision of this letter agreement is
ambiguous, but a reasonable interpretation of the provision would result in any
bonus payable to you being exempt from Section 409A, the Company intends that
interpretation to govern payment of the bonus.
This letter agreement contains all the terms of your retention award and
supersedes all prior and contemporaneous statements made by you or the Company.
This letter agreement will be governed by the law of the Commonwealth of
Massachusetts without regard to any State’s conflict of law rules.
We congratulate you on your eligibility to receive this retention award. If you
have any questions, please do not hesitate to ask me. Otherwise, please
countersign this letter below and return the original to me at your earliest
convenience.
Sincerely,
By:    /s/ Thomas Malley    
Thomas Malley
Chair, Compensation Committee
The foregoing correctly sets forth the terms of my retention award with
OvaScience, Inc. I am not relying on any representations other than those set
forth above.
/s/ Michelle Dipp        January 5, 2016    
Michelle Dipp, M.D.    Date




44822577v.7


2